DETAILED ACTION

	This action is responsive to amendments filed 08/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9 and 12-15 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that a generated expenditure pattern of at least one card is generated based on data extracted from card approval details, in view of all other limitations present in the claims.
Kwak teaches a card recommendation system including a purchase-prediction-based optimal card recommendation apparatus.  Howe doesn’t teach the specifics of the radio environment, and while Howe teaches selection of cards based on purchase history, an expenditure pattern per card is not generated, merely an expenditure pattern is generated per customer, then a card is selected appropriate to the situation.
Howe teaches a shopping environment with a multitude of access points which transmit information to a user, and then determining a location based on the wireless 
Kim teaches an expenditure simulation unit which proves a card expected benefit result, for example, about money projected to be saved.  Kim also teaches use data about cards including expenditure details.  However, expenditure information per customer is not used to make this projection, merely an amount of money saved.
In general, examiner finds a plethora of references which teach selecting a card based on an expenditure pattern of a customer, but not selecting based on an expenditure pattern of a card via a customer.
Claims 9 and 15 are allowed for the same reasons as discussed above. Claims 4-8 and 12-14 depend upon claims 1 and 9, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876